DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 2 November 2020. 
Claims 1-16 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catellani (US 2014/0371046).

Claim 1, Catellani teaches an outfeed device (1; Fig. 1) for a packaging assembly configured to form and seal a plurality of packages containing a pourable product; said outfeed device comprising: 
an input station (41, 21; Fig. 1), at which said outfeed device receives, in use, said packages; 
an output station (42, 22; Fig. 1), at which said packages exit, in use, from said outfeed device; 
at least one selectively operable cart element (35; Fig. 7) cyclically movable along an endless path (34; Fig. 2), comprising a receiving portion (36, 100; Fig. 3) defining a receiving seat for picking one single package (3; Fig. 3) at a time at said input station (¶[0059]), housing at least part of said package (3; Fig. 3), and being configured to bring said package from said input station (41; Fig. 1) to said output station (42; ¶[0037]; Fig. 1).

Claim 2, Catellani teaches the device as claimed in claim 1, and further comprising an endless track defining said path (61; Fig. 4); said cart element (35; Fig. 5) comprising a main portion (36; Fig. 7), operatively coupled with said track (61; Fig. 4) so as to be cyclically movable along said path, and a holding portion (50; Fig. 7), carried by said main portion and carrying, in turn, said receiving portion (See. Fig. 7).

Claim 3, Catellani teaches the device as claimed in claim 2, wherein said holding portion (50; Fig. 7) is movable with respect to said main portion along a relative axis (C; Fig. 7) transversal to said path (¶[0089]-[0091]) between: 
- an operative position (“relative straight portions 63 which are adapted to keep shells 50 of each pair in the open position” ¶[0144]; Figs. 4-5)), in which said holding portion is extracted from said main portion and is moved away from said path for picking or releasing, in use, said package; and 
- an idle position (“relative straight portions 65 which are adapted to keep shells 50 of each pair in respective fully closed position” ¶[0146]; Fig. 5), in which said holding portion is retracted towards said main portion. 

Claim 4, Catellani teaches the device as claimed in claim 3, and further comprising actuator means (“a pair of guides 54 which extend on opposite sides of relative paddle 43 along direction C, and relative to which slides 53 move parallel to direction C” ¶[0091]) configured to control the movement of said holding portion between said idle position and said operative position (Fig. 7). 

Claim 5, Catellani teaches the device as claimed in claim 4, wherein said actuator means comprises a cam surface (62; Fig. 5), fixed with respect to said track, and at least one cam follower (55; Fig. 5) carried by said holding portion and configured to cooperate with said cam surface (¶[0141]-[0142]); said cam surface comprising at least one main portion (63; Fig. 2) extending parallel to said path, and at least one operative portion having an ascending ramp (64; Fig. 5) inclined with respect to said path, a flat portion (65; Fig. 5) extending from said ascending ramp and parallel to said path, and a descending ramp (67; Fig. 4), extending from said flat portion and inclined with respect to said path (¶[0138]-[148])). 

Claim 9, Catellani teaches the device as claimed in claim 3, wherein said receiving portion comprises two walls (43; Fig. 7) facing one another, delimiting said receiving seat and configured to house at least a portion of said package (¶[0060]). 

Claim 10, Catellani teaches the device as claimed in claim 9, wherein said receiving portion (36, 100; Fig. 7) further comprises a base surface (162; Fig. 7) defining, in use, an abutment for an end wall of said package; said walls protruding from said base surface (see Fig. 7 showing end wall of package 3 abutting the base surface and walls of the package protruding upwards). 

Claim 11, Catellani teaches the device as claimed in claim 9, wherein said receiving portion (36, 100; Fig. 7) is rotatable with respect to said main portion (rotating device 100; Fig. 7); said outfeed device further comprising further actuator means configured to selectively control a rotation, of a given angle, of said receiving portion about said axis (¶[0184]). 

Claim 12, Catellani teaches the device as claimed in claim 11, wherein said receiving portion (36, 100; Fig. 7) is designed to perform said rotation at least while said cart element advances, in use, from a point of said path downstream of said input station to a point of said path upstream of said output station, so as to release said package at said output station rotated of said given angle (¶[0184]; 100 is capable of moving the package 360°, therefore capable of releasing it at any given angle). 

Claim 13, Catellani teaches the device as claimed in claim 11, wherein said further actuator means comprise guiding means (32; Fig. 2), fixed with respect to said track, and at least one further cam-follower roller (33; Fig. 2), movably coupled to said guiding means and carried by said receiving portion in a position eccentric with respect to said axis (¶[0058]).

Claim 14, Catellani teaches the device as claimed in claim 13, wherein said guiding means comprise at least one guide profile (25; Fig. 2), whose projection on a plane containing said path diverges from a portion of said path adjacent to said guide profile, so as to produce a movement of said further cam-follower roller towards or away from said path (¶[0058]).

Claim 15, Catellani teaches the device as claimed in claim 1, and comprising a plurality of said cart elements (35; see Fig. 2 showing a plurality of cart elements), each one comprising a respective receiving portion defining a relative receiving seat (36; Fig. 2) configured to pick one respective package at a time at said input station (¶[0059]). 

Claim 16, Catellani teaches a packaging assembly configured to form and seal a plurality of packages containing a pourable product; said packaging assembly comprising a folding unit configured for receiving a plurality of semi-formed pillow packs and for transforming said pillow packs in said packages (¶[0001]);
said packaging assembly further comprising an outfeed device according to claim 1 (see Claim 1 above); said outfeed device (1; Fig. 2) being configured to receive said packages from said folding device at an input station (41, 21; Fig. 1) and to release said packages to an outlet conveyor at an output station (42, 22; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Catellani (US 2014/0371046) in view of Lahogue (US 2013/0192956).

Claim 6, Catellani teaches the device as claimed in claim 3.
Catellani does not teach a guide mechanism configured to at least limit oscillation of said holding portion about said axis when said holding portion moves between said idle position and said operative position and/or when said holding portion is in said operative position. 
However, Lahogue teaches a guide mechanism (31; Figs. 4-5) configured to at least limit oscillation of said holding portion about said axis when said holding portion moves between said idle position and said operative position and/or when said holding portion is in said operative position (“As illustrated in FIG. 5, the rollers 31 are carried by arms 33 projecting from the body 28. Said arms 33 are advantageously diametrically opposite and extend obliquely with respect to the direction of travel of the link 11 (and crosswise with respect to the support arms 29 of the lateral guide rollers 30), to ensure the dynamic balance of the link 11” ¶[0069]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Catellani, by adding a guide mechanism, as taught by Lahogue, to ensure dynamic balance of the carriage during operation. (Lahogue ¶[0069]) 

Claim 7, Catellani as modified by Lahogue teaches the device as claimed in claim 6, wherein said guide mechanism comprises: 
- at least one further track (Lahogue: 15, 16; Fig. 2) delimited by a first surface (Lahogue: 15; Fig. 2) and a second surface (Lahogue: 16; Fig. 2) facing said first surface (¶[0069]); and 
- at least one cam-follower roller (Lahogue: 31; Figs. 4-5) carried by said holding portion and configured to cooperate with both said first surface and said second surface, so as to at least limit oscillation of said holding portion about said axis (Lahogue: ¶[0069]). 

Claim 8, Catellani as modified by Lahogue teaches the devices as claimed in claim 7, wherein said further tract further comprises a third surface (Lahogue: 32; Fig. 2), transversal to both said first surface and said second surface and defining, together with said first surface and said second surface, a guiding groove for said cam-follower roller (Lahogue: ¶[0069]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731